Filed 4/28/22 Conservatorship of R.B. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                            DIVISION THREE


 Conservatorship of the Person of
 R.B.,


 PUBLIC GUARDIAN OF CONTRA
 COSTA COUNTY,                                                          A161512
           Petitioner and Respondent,
                                                                        (Contra Costa County
 v.
                                                                        Super. Ct. No. P1701134)
 R.B.,
           Objector and Appellant.


         R.B. appeals a trial court order establishing a one-year conservatorship
over his person under the Lanterman-Petris-Short Act (“LPS Act”) (Welf. &
Inst. Code, §§ 5000 et seq.) and imposing special disabilities. While this
appeal was pending, the one-year conservatorship challenged by R.B. expired.
We dismiss the appeal as moot.
                            FACTUAL AND PROCEDURAL BACKGROUND
         Petitioner Public Guardian of Contra Costa County (“Public Guardian”)
was first appointed conservator of R.B. for a one-year period commencing
August 30, 2017. In 2018, the Public Guardian successfully petitioned to
reestablish the conservatorship for an additional one-year period. In 2019,




                                                               1
the conservatorship was again extended for an additional year following
another successful reappointment petition by the Public Guardian.
      In August 2020, the Public Guardian again sought to extend the
conservatorship and filed the petition for reappointment of a conservator for
R.B. at issue in this appeal. In the petition, the Public Guardian alleged that
R.B. remained gravely disabled due to a mental disorder and unwilling to
accept or incapable of accepting treatment voluntarily. R.B. objected.
      A court trial on the petition took place through video conferencing in
November 2020. At the outset of the session, R.B.’s counsel asked the court
to address the jury waiver issue with R.B. Asked by the court whether he
knew he had the right to a jury trial, R.B. responded, “Yes.” The court then
explained, “What is being proposed is that you waive that right and you allow
me, the judge, to hear your trial and not a jury. Do you understand that,
sir?” After R.B. stated he understood, the court asked whether he agreed to
have a judge not a jury hear his case. R.B. responded, “Yes.” His counsel
joined and concurred in the jury waiver. The court found R.B. knowingly,
intelligently, and voluntarily waived his right to a jury trial and proceeded to
conduct a court trial on the pending petition. During the trial, the Public
Guardian presented the testimony of R.B.’s mother and expert psychiatrist
Michael Levin. R.B. testified in opposition to the reappointment petition.
      At the conclusion of the court trial, the court approved the conservator
reappointment. It found R.B. gravely disabled beyond a reasonable doubt
and, because of a mental disorder, unable to provide for his food, clothing, or
shelter. The court further ordered that the disabilities requested in the
petition for reappointment be imposed. Accordingly, the court disabled R.B.’s
ability to exercise the following: (1) the right to refuse or consent to
treatment specifically related to his grave disability, including psychotropic



                                        2
medication; (2) the privilege of possessing a license to operate a motor
vehicle; and (3) the right to possess a firearm or other deadly weapon. The
court’s order set the conservatorship appointment for a one-year period
commencing on August 30, 2020. R.B. appealed the order.
      On March 23, 2022, while the appeal was pending, counsel for the
Public Guardian informed us by letter as follows: On July 21, 2021, before
briefing on this appeal had commenced, the Public Guardian filed a petition
for the reappointment of a conservator for R.B. On November 19, 2021, the
court held a jury trial on the petition and subsequently declared a mistrial
due to the jury being in a 7 to 5 deadlock. In a subsequent jury trial held on
February 25, 2022, the jury found Petitioner gravely disabled due to a mental
disorder, and R.B. appealed that decision on February 28, 2022.1
                                  DISCUSSION
      Under the LPS Act, “[a] conservator of the person . . . may be appointed
for a person who is gravely disabled as a result of a mental health
disorder....” (Welf. & Inst. Code, § 5350.) A person is considered “ ‘gravely
disabled’ ” when he or she, “as a result of a mental health disorder, is unable
to provide for his or her basic personal needs for food, clothing, or shelter.”
(Id., § 5008, subd. (h)(1)(A).) The court may appoint a conservator to provide
individualized treatment, supervision, and placement to someone who is
gravely disabled. (Id., § 5350.1.) Such conservatorship automatically expires


1     Under Evidence Code sections 452, subdivision (d) and 459, subdivision
(a), we grant Public Guardian’s unopposed request for judicial notice and also
judicially notice the additional exhibits attached to its March 23, 2022 letter.
Collectively, these documents consist of the Public Guardian’s July 2021
reappointment petition and the court’s subsequent minute orders related to
this petition. (See also In re Karen G. (2004) 121 Cal.App.4th 1384, 1390
[appellate court has the authority to consider “subsequent proceedings ... and
find the appeal has been rendered moot”].)

                                        3
after one year. (Id., § 5361.) The conservator may petition to reestablish the
conservatorship for additional one-year periods before the expiration of each
one-year term. (Id., §§ 5361, 5362.)
      R.B. contends the order approving the conservatorship that commenced
in August 2020 must be reversed on two bases: (1) he was not adequately
advised of his right to a jury trial and therefore did not knowingly and
intelligently waive that right; and (2) substantial evidence did not support
imposing involuntary medication as a disability of the conservatorship. The
Public Guardian contends R.B.’s appeal is now moot. Agreeing with the
Public Guardian, we dismiss the appeal.
      As a general rule, it is a court’s duty to decide “ ‘ “actual controversies
by a judgment which can be carried into effect, and not to give opinions upon
moot questions or abstract propositions, or to declare principles or rules of
law which cannot affect the matter in issue in the case before it.” ’ ” (Eye Dog
Foundation v. State Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536,
541.) “A case is considered moot when ‘the question addressed was at one
time a live issue in the case,’ but has been deprived of life ‘because of events
occurring after the judicial process was initiated.’ ” (Wilson & Wilson v. City
Council of Redwood City (2011) 191 Cal.App.4th 1559, 1574.) When, during
the pendency of a LPS conservatorship appeal, through no fault of the
proposed conservator, an event occurs such that the appellate court cannot
grant any effectual relief, the appeal becomes moot and should ordinarily be
dismissed. (Conservatorship of J.Y. (2020) 49 Cal.App.5th 220, 223, 225,
review granted Aug. 19, 2020, S263044.) “The pivotal question in
determining if a case is moot is therefore whether the court can grant the
plaintiff any effectual relief.” (Wilson & Wilson v. City Council of Redwood
City, supra, 191 Cal.App.4th at p. 1574.)



                                        4
      The conservatorship order which R.B. appeals and seeks to reverse
commenced for a one-year period beginning August 30, 2020, and thus
expired on August 29, 2021. A new reappointment petition has since been
filed and considered in a trial before a jury, which found R.B. to be gravely
disabled. The reappointment order challenged in this appeal therefore has no
remaining force and effect and its reversal would have no effect on the more
recent reappointment order, which R.B. has separately appealed. Since this
appeal cannot provide R.B. with effective relief, it is moot.
      R.B acknowledges the challenged conservatorship has expired and his
appeal is “technically moot” but urges us to exercise our discretion to consider
the merits of his appeal. We recognize that because of the brief duration of
LPS conservatorships, it is not uncommon for appellate courts to exercise
their discretion to decide a case notwithstanding the fact that subsequent
procedural events may have rendered the case moot. (See In re
Conservatorship of George H. (2008) 169 Cal.App.4th 157, 161, fn. 2.) Indeed,
there are discretionary exceptions to the rule against adjudicating moot
claims. (See In re David B. (2017) 12 Cal.App.5th 633, 644 (David B.) [“A
court ordinarily will dismiss an appeal when it cannot grant effective relief,
but may instead ‘exercise its inherent discretion to resolve an issue when [1]
there remain “material questions for the court’s determination” [citation], [2]
where a “pending case poses an issue of broad public interest that is likely to
recur” [citation], or [3] where “there is a likelihood of recurrence of the
controversy between the same parties or others.” ’ ”].) None of these reasons
apply to R.B.’s present appeal.
      R.B.’s first argument on appeal is that his right to a jury trial was not
knowingly and intelligently waived under the totality of the circumstances.
He contends the “question of what advisement a court must give in taking a



                                         5
jury trial waiver in an LPS conservatorship case is an issue of general
interest, affecting substantial rights of conservatees, is likely to recur in
numerous LPS trials, and likely to evade review if [this] Court does not
exercise its discretion and consider the issue.” We are not persuaded. After
R.B. filed his opening brief, the Sixth District Court of Appeal addressed in a
published case the issue of what advisements a court must give in taking a
jury trial waiver in an LPS trial. (See Conservatorship of C.O. (2021) 71
Cal.App.5th 894, 908–919 (C.O.) [trial court’s failure to personally advise
proposed conservatee of right to a jury trial was statutory error, but error
was harmless; and court’s acceptance of counsel’s waiver of jury trial right
did not violate proposed conservatee’s rights].) Further, one month after C.O.
was decided, the Second District Court of Appeal also addressed in a
published case the issue of proper advisements for a knowing and intelligent
jury trial waiver. (See Conservatorship of Joanne R. (2021) 72 Cal.App.5th
1009, 1016–1018 (Joanne R.) [trial court’s failure to advise that proposed
conservatee, through her counsel, had the right to participate in jury
selection did not invalidate her jury waiver given the other advisements that
informed her of “ ‘the essence of the jury trial right’ ”].)2 C.O. and Joanne R.
belie R.B.’s suggestion that the advisement issue he presents is likely to
evade review.



2      In his reply brief, R.B. asserts that C.O. did not address the issues he
raises on appeal, namely, what is an adequate advisement of the right to jury
trial right and whether he made an intelligent waiver of that right given his
minimal advisements. Even if correct, R.B. makes no contention that Joanne
R. failed to address the issues he raises on appeal and expressly asks that we
“adopt the position” of the Joanne R. court. This is further indication that
R.B.’s jury trial waiver issue has not escaped appellate review and grounds to
not exercise a discretionary exception to the rule against adjudicating moot
claims.

                                         6
      R.B.’s second argument is that the evidence was not sufficient to
support the court’s ruling on disabilities. He contends this issue will also
escape review and “if the evidence was insufficient . . . then the disability is
liable to be improperly imposed again, unless the issue is clarified through an
opinion of this Court.” Again, we are not persuaded. Whether there was
substantial evidence to support the court’s disabling order is a fact-intensive
inquiry into R.B.s mental health status, not a matter of widespread interest.
As such, it does not fall into the exception to the mootness doctrine for
matters of broad public interest that elude review. (See David B., supra, 12
Cal.App.5th at p. 644.) Also, our resolution of the issue would have no effect
on, or particular precedential value for, future LPS proceedings concerning
R.B. or any other conservatee. Even if the Public Guardian requests the
same disability be imposed on R.B. in a subsequent reappointment petition,
the Public Guardian will be required to prove grave disability anew. (Welf. &
Inst. Code, § 5361.) Each future case will have its own record to review, and
our review of the sufficiency of the evidence now for a trial that occurred in
November 2020 would have no bearing on the imposition of any disabilities in
the future.
      For these reasons, we are satisfied this appeal presents no occasion to
depart from our general practice of addressing only cases in which we may
grant effective relief.
                                  DISPOSITION
      The appeal is dismissed as moot.




                                        7
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Fujisaki, J.




A161512


                            8